Citation Nr: 0837534	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-12 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from April 1953 to April 1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  In December 2007, the Board remanded 
this matter for further development.  

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  The veteran's hearing loss was not incurred in service 
and is not causally related to service or any incident 
therein.  

2.  The veteran's tinnitus was not incurred in service and is 
not causally related to service or any incident therein.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

In March 2004, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice then required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Subsequently 
in July 2007, the AOJ provided the veteran with notice of the 
effective date and disability ratings, in accord with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the notice postdated the initial adjudication, the 
claims were subsequently readjudicated without taint from the 
prior decision and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, providing a VA examination, and 
obtaining a medical opinion.  The Board notes that it appears 
that not all VA treatment records have been obtained.  Any 
resulting error is harmless, however, since the records were 
reviewed and summarized by a VA audiologist when she provided 
her opinion in a June 2008 VA examination report.  
Consequently, the Board finds that the claims are ready for 
adjudication.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  To establish service connection for the 
claimed disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Service connection may also be granted for 
chronic disorders, such as sensorineural hearing loss, when 
manifested to a compensable degree within one year of 
separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered a disability for VA 
purposes when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 
decibels or more; or when the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran contends that he developed bilateral hearing loss 
and tinnitus as a result of service.  Service personnel 
records indicate that the veteran was an education specialist 
at Kelly Air Force Base.  Post-service, the veteran worked 
for a paper company, first working in the manufacturing plant 
of a paper company and then working outside in sales.  

Service medical records do not report any complaints or 
treatment related to hearing loss, and the March 1955 
separation examination record reports normal results on the 
whispered voice test, a normal clinical finding for the ears, 
and negative histories as to ear trouble or wearing hearing 
aids.  Smith v. Derwinski, 2 Vet. App. 137, 140 (1992) (15/15 
on the voice test is normal).  The Board notes that military 
examination records dating prior to the veteran's period of 
active duty also do not report any findings of a hearing 
impairment, and the reported puretone thresholds are below 
those indicative of hearing loss.  See November 1952 and 
February 1953 examination records.  

In March 2004, in conjunction with this claim, the RO 
received a statement from a private audiologist which 
reported findings of hearing loss and tinnitus.  See 
Rickelmann statement.  The record notes that the veteran 
reported first noticing a "decrease in hearing" in service, 
due to exposure to "many types of damaging noise including 
airplane noises, flying in airplanes, [and] discharging of 
firearms."  The audiologist noted that "these types of 
activities are extremely detrimental to hearing" and he 
indicated that he was "certain that this activity 
contributed to the deterioration of the veteran's hearing."  
The audiologist added that "further background history does 
not support causation" for the veteran's hearing loss, as 
the veteran denied both a genetic predisposition for hearing 
loss and a history of occupational noise exposure.  In sum, 
the audiologist stated that it was her "professional opinion 
that [the veteran] suffered acoustical trauma [from] 
excessive levels of noise while serving."  

A VA examination was conducted in June 2008.  The record 
indicates diagnoses of bilateral hearing loss with a negative 
history as to tinnitus, which the examiner noted were the 
same findings reported in a May 2004 VA treatment record.  
The examiner indicated that she had reviewed service medical 
records and VA treatment records, and based on a review of 
these records and the examination results, she believed it 
was less likely as not that the veteran's hearing loss was 
caused by or a result of service.  Additionally, in her 
opinion, the veteran's tinnitus was not due to service.  In 
support of these opinions, the examiner noted that the 1955 
separation examination reported no complaints of hearing-
related concerns and showed a score of 15/15 for whispered 
voice.  Additionally, she noted that even if the discharge 
physical failed to detect hearing loss, there was no evidence 
of in-service acoustic trauma as the veteran did not 
acknowledge any in-service auditory injuries during the 
discharge physical.  Finally, she noted that the veteran 
denied tinnitus during the exam and during a May 2004 exam.  

Although the evidence includes the aforementioned positive 
nexus statement, the Board finds that service connection is 
not warranted based on the evidence of record.  Review of the 
record indicates that the positive nexus opinion is based 
solely on the veteran's history of noise exposure and hearing 
loss in service with no post-service noise exposure; the 
records do not suggest that the private audiologist conducted 
any review of the evidence of record.  In contrast, a VA 
audiologist, who has reviewed the evidence of record, has 
opined that the veteran's hearing loss and tinnitus are not 
related to service. 

The record indicates that the veteran had normal hearing at 
separation and no history of hearing loss or chronic tinnitus 
until 2004, approximately 49 years after separation from 
service.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has determined that a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd. 1330, 1333 
(Fed. Cir. 2000).  In this case, even if the Board conceded 
in-service acoustic trauma, based on the normal hearing at 
separation, the length of time between separation and the 
initial manifestation of chronic hearing loss and tinnitus, 
the lack of review of the record by the private audiologist, 
and the negative nexus opinion provided by the VA 
audiologist, the evidence for the veteran's claim, namely the 
positive nexus opinion, is outweighed by the countervailing 
evidence.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


